EXHIBIT 10.20
2007 EXECUTIVE ANNUAL INCENTIVE PLAN TARGETS

 
 
Pursuant to the terms of the Executive Annual Incentive Plan, as amended as of
September 26, 2005 (the "Plan"), the Compensation Committee of the Board of
Directors (the “Committee”) of KNBT Bancorp, Inc. (the “Company”) which
administers the Plan established performance targets for the annual cash bonuses
for fiscal year 2007 to be earned by Scott V. Fainor, the Company’s President
and Chief Executive Officer; Eugene T. Sobol, Senior Executive Vice President
and Chief Financial Officer, and Sandra L. Bodnyk, Senior Executive Vice
President, Chief Risk Officer. The Committee also established performance
targets for other senior officers for fiscal year 2007: John T. Andreacio,
Executive Vice President, Regional President of Northeast Pennsylvania; Deborah
R. Goldsmith, Executive Vice President, Retail Lending and Administration; David
B. Kennedy, Executive Vice President, Regional President of Greater Lehigh
Valley; Carl F. Kovacs, Executive Vice President, Chief Information Officer; and
G. Allen Weiss, Executive Vice President, President of KNBT Wealth Management
Group.


Under the terms of the Plan, the Committee establishes a performance matrix for
each participant which sets forth the quantitative measures used to determine
the amount of a participant's possible bonus, the relative weight accorded each
quantitative measure, the minimum and maximum amount of the participant's bonus
as a percentage of his base salary as in effect at the beginning of the fiscal
year with respect to each quantitative measure and the minimum threshold targets
necessary to be achieved in order for any bonus to be awarded.


For fiscal year 2007, the Committee has established targets for the eight
executives referenced above based on the Company's (i) earnings per share, as
calculated in accordance with the terms of the Plan; (ii) efficiency ratio; and
(iii) return on average equity. Under the terms of the targets for fiscal year
2007, the relative weight accorded each of the targets is 40% each for earnings
per share and return on average equity and 20% for the efficiency ratio. The
amount of the cash bonus for each executive ranges from a minimum of 30% for the
chief executive officer, 25% for the chief financial officer, 20% for the chief
risk officer and 15% for the other executive officers (if all the minimum
threshold targets are achieved) to a maximum of 90% (in the case of the chief
executive officer), 75% (in the case of the chief financial officer), 60% (in
the case of the chief risk officer) and 45% (in the case of the other executive
officers) of the executive's 2007 base salary if the “superior performance”
targets are achieved with a target bonus of 60% (in the case of the chief
executive officer), 50% (in the case of the chief financial officer), 40% (in
the case of the chief risk officer) and 30% (in the case of the other executive
officers) of base salary. Since the bonuses can be partially earned if one or
more of the targets are achieved, if only the efficiency ratio target was
achieved, the executive's bonus could be as low as 6% (in the case of the chief
executive officer), 5% (in the case of the chief financial officer), 4% (in the
case of the chief risk officer) and 3% (in the case of the other executive
officers) of the executive's 2007 annual base salary. As result, the range of
the amounts of the bonuses that could potentially be earned by the executives
will be as follows: Mr. Fainor, $25,338 to $380,070; Mr. Sobol, $13,133 to
$196,988; Ms. Bodnyk, $8,240 to $123,600; Mr. Andreacio, $5,516 to $82,735; Ms.
Goldsmith, $4,542 to $68,135; Mr. Kennedy, $5,562 to $83,430; Mr. Kovacs, $4,249
to $63,731; and Mr. Weiss, $4,944 to $74,160.